 Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 1 of 6 PAGEID #: 264




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 VICKI OSTENDORF,
                                                         Judge Algenon L. Marbley
                          Plaintiff,
                                                         Magistrate Judge Kimberly A. Jolson
              v.
                                                         Case No.: 2:19-CV-01147-ALM-KAJ
 GRANGE INDEMNITY INSURANCE
 COMPANY,

                          Defendant.


 JOINT MOTION OF DEFENDANT GRANGE INDEMNITY INSURANCE COMPANY
            AND PLAINTIFF VICKI OSTENDORF TO STAY CASE

            Defendant Grange Indemnity Insurance Company and Plaintiff Vicki Ostendorf jointly

move this Court for an order staying the case. As set forth in the attached Memorandum in Support,

Grange contends that its Notice of Appeal operates as an automatic stay of proceedings in the

District Court. Additionally, the parties are presently pursuing mediation in an effort to resolve

this matter without the need for further proceedings, so a stay will conserve judicial resources and

resources of the parties and promote case resolution.




000016/01236286_1                          4850-7745-6052.3
 Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 2 of 6 PAGEID #: 265




 Respectfully submitted

 /s/ Rodger L. Eckelberry                    /s/ Joshua Levine (per email approval on
 Mark A. Johnson (0030768)                   2/12/2020)
 Rodger L. Eckelberry (0071207)              Jeffrey M. Ostrow
 Trial Attorney                              Jonathan M. Streisfeld
 Andrea C. Wiltrout (0098288)                Joshua Levine
 Martina Ellerbe (0096760)                   1 W. Las Olas Blvd, Suite 500
 BAKER & HOSTETLER LLP                       Fort Lauderdale, FL 33301
 200 Civic Center Drive, Suite 1200          Telephone: 954-525-4100
 Columbus, OH 43215-4138                     Fax:            954-525-4300
 Telephone:            614.228.1541          Email: ostrow@kolawyers.com
 Facsimile:            614.462.2616                  streisfeld@kolawyers.com
 Email: mjohnson@bakerlaw.com                        levine@kolawyers.com
         reckelberry@bakerlaw.com
         awiltrout@bakerlaw.com         Stuart E Scott
         mellerbe@bakerlaw.com          Spangenberg Shibley & Liber LLP
                                        1001 Lakeside Avenue East, Suite 1700
 Counsel for Defendant Grange Indemnity Cleveland, OH 44114-3400
 Insurance Company                      Telephone: 216-696-3232
                                        Fax:           216-696-3924
                                        Email: sscott@spanglaw.com

                                             Andrew Shamis
                                             Shamis & Gentile, P.A.
                                             14 NE 1st Avenue, Ste 1205
                                             Miami, FL 33132
                                             Telephone: 305-479-2299
                                             Fax:         786-623-0915
                                             Email: ashamis@shamisgentile.com

                                             Counsel for Plaintiff




000016/01236286_1                        2
4850-7745-6052.3
4850-7745-6052.4
    Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 3 of 6 PAGEID #: 266




                                 MEMORANDUM IN SUPPORT

         Grange moved this Court for an order dismissing the case, or alternatively, compelling the

matter to appraisal, in accordance with the insurance policy at issue. (ECF No. 12.) On January

13, 2020, this Court entered an order denying Grange’s Motion (ECF No. 24.) The Federal

Appellate Rules provide just thirty days to file an appeal. Fed. R. App. P. 4(a)(1). Therefore, in

order to preserve its rights, Grange filed a Notice of Appeal pursuant to 9 U.S.C. § 16. (ECF No.

29.)

         Following Grange’s filing of a Notice of Appeal, the parties conferred and agreed to pursue

mediation through the Sixth Circuit’s Appellate Mediation program. The parties seek to explore

resolution of the matter without the need to expend resources on further judicial proceedings other

than the informal discovery and exchange of information necessary to facilitate a successful

mediation. In furtherance of their attempts to resolve this case, the parties seek an order staying

proceedings before this Court.

         A.        Grange’s Notice of Appeal pursuant to 9 U.S.C. § 16 causes an automatic
                   stay of the District Court proceedings.1

         9 U.S.C § 16(a)(1) permits a party to appeal an order denying a petition to compel

arbitration. The Sixth Circuit has not decided whether an appeal pursuant to 9 U.S.C. § 16 results

in an automatic stay of proceedings in the district court. But the majority of district courts in this

circuit that have considered the issue have held that an appeal pursuant to Section 16 does result

in an automatic stay of district court proceedings. Rogers v. SWEPI LP, No. 2:16-cv-999, 2018

U.S. Dist. LEXIS 58746, at *5 (S.D. Ohio Apr. 6, 2018) (collecting cases). In reaching this


1
  While Plaintiff joins in the request to stay this case pending mediation through the Sixth Circuit’s
Appellate Mediation program, Plaintiff does not join in Grange’s argument in this Section A., that
it is entitled to an automatic stay pending appeal pursuant to 9 U.S.C. § 16. Should appellate
mediation prove unsuccessful, Plaintiff reserves all rights to argue that 9 U.S.C. § 16 does not
apply to this appeal.
000016/01236286_1                                    3
4850-7745-6052.3
4850-7745-6052.4
 Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 4 of 6 PAGEID #: 267




conclusion, the district courts in this Circuit joined the majority of circuits that addressed this issue,

including the Third, Fourth, Seventh, Tenth, Eleventh, and D.C. Circuits. Shy v. Navistar Int’l

Corp., No. 3:92-cv-333, 2014 U.S. Dist. LEXIS 63379, at *11 (S.D. Ohio May 7, 2014).

            The Seventh Circuit best described the rationale for an automatic stay:

            Continuation of proceedings in the district court largely defeats the point of the
            appeal and creates a risk of inconsistent handling of the case by two tribunals. . . .
            Arbitration clauses reflect the parties’ preference for non-judicial dispute
            resolution, which may be faster and cheaper. These benefits are eroded, and may
            be lost or even turned into net losses, if it is necessary to proceed in both judicial
            and arbitral forums, or to do this sequentially. The worst possible outcome would
            be to litigate the dispute, to have the court of appeals reverse and order the dispute
            arbitrated, to arbitrate the dispute, and finally to return to court to have the award
            enforced. Immediate appeal under [9 U.S.C. § 16(a)] helps to cut the loss from
            duplication. Yet combining the costs of litigation and arbitration is what lies in store
            if a district court continues with the case while an appeal under [9 U.S.C. § 16(a)]
            is pending.

Bradford-Scott Data Corp. v. Physician Comput. Network, 128 F.3d 504, 505–06 (7th Cir. 1997).

            In accordance with the well-reasoned order in Rogers, the district court orders cited therein,

and the Seventh Circuit’s rationale in Bradford-Scott Data Corp., this Court should enter an order

staying the case pending the appeal in the Sixth Circuit.

            B.      Alternatively, the Court should exercise its inherent authority to stay the case.

            A district court has “the inherent power to stay proceedings based on its authority to

manage its docket efficiently.” Zimmers v. Eaton Corp., No. 15-CV-2398, 2016 U.S. Dist. LEXIS

46000, at *4 (S.D. Ohio Apr. 5, 2016) (Marbley, J.) (quoting Ferrell v. Wyeth—Ayerst Labs., Inc.,

No. 1:01-cv-447, 2005 U.S. Dist. LEXIS 25358, 2005 WL 2709623, at *1 (S.D. Ohio Oct. 21,

2005)). In deciding whether to grant a stay, a district court considers: “(1) the need for a stay; (2)

the stage of litigation; (3) whether the non-moving party will be unduly prejudiced or tactically

disadvantaged; (4) whether a stay will simplify the issues; and (5) whether burden of litigation will

be reduced for both the parties and the court.” Id. at *5.

000016/01236286_1                                      4
4850-7745-6052.3
4850-7745-6052.4
 Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 5 of 6 PAGEID #: 268




            This Court should exercise its inherent power and enter a stay of proceedings while the

parties pursue mediation. A stay is needed in order to avoid wasting judicial and party resources

while the parties mediate the case (Factor One). The case is presently in the early stages, with

Grange answering the Complaint just last week (Factor Two). As the parties have moved jointly,

no party will be prejudiced by the entry of a stay (Factor Three). Finally, if the parties resolve the

action through mediation, the issues will be moot and the Court and parties will be spared

unnecessary time and expense (Factors Four and Five).

            In sum, this Court should exercise its power to enter a stay because doing so will preserve

judicial resources, resources of the parties, and help further resolution of this matter.

                                             CONCLUSION

            For the reasons set forth above, this Court should enter an order staying proceedings.

 Respectfully submitted

 /s/ Rodger L. Eckelberry                                /s/ Joshua Levine (per email approval on 2/12/2020)
 Mark A. Johnson (0030768)                               Jeffrey M. Ostrow
 Rodger L. Eckelberry (0071207)                          Jonathan M. Streisfeld
 Trial Attorney                                          Joshua Levine
 Andrea C. Wiltrout (0098288)                            1 W. Las Olas Blvd, Suite 500
 Martina Ellerbe (0096760)                               Fort Lauderdale, FL 33301
 BAKER & HOSTETLER LLP                                   Telephone: 954-525-4100
 200 Civic Center Drive, Suite 1200                      Fax:            954-525-4300
 Columbus, OH 43215-4138                                 Email: ostrow@kolawyers.com
 Telephone:            614.228.1541                              streisfeld@kolawyers.com
 Facsimile:            614.462.2616                              levine@kolawyers.com
 Email: mjohnson@bakerlaw.com
         reckelberry@bakerlaw.com                        Stuart E Scott
         awiltrout@bakerlaw.com                          Spangenberg Shibley & Liber LLP
         mellerbe@bakerlaw.com                           1001 Lakeside Avenue East, Suite 1700
                                                         Cleveland, OH 44114-3400
 Counsel for Defendant Grange Indemnity                  Telephone: 216-696-3232
 Insurance Company                                       Fax:           216-696-3924
                                                         Email: sscott@spanglaw.com




000016/01236286_1                                    5
4850-7745-6052.3
4850-7745-6052.4
 Case: 2:19-cv-01147-ALM-KAJ Doc #: 30 Filed: 02/12/20 Page: 6 of 6 PAGEID #: 269




                                                      Andrew Shamis
                                                      Shamis & Gentile, P.A.
                                                      14 NE 1st Avenue, Ste 1205
                                                      Miami, FL 33132
                                                      Telephone: 305-479-2299
                                                      Fax:         786-623-0915
                                                      Email: ashamis@shamisgentile.com

                                                      Counsel for Plaintiff



                                   CERTIFICATE OF SERVICE

            I hereby certify that on this 12th day of February 2020 a true and correct copy of the

foregoing document was filed and served via the Court’s Electronic Filing System thereby

providing service upon all counsel of record.



                                                   /s/ Rodger L. Eckelberry
                                                   BAKER & HOSTETLER LLP

                                                   Counsel for Defendant
                                                   Grange Indemnity Insurance Company




000016/01236286_1                                 6
4850-7745-6052.3
4850-7745-6052.4
